NO. 12-09-00310-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
LUCIANO LOPEZ,                                      §                      APPEAL
FROM THE 7TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
RON-SLO, INC.,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



            MEMORANDUM
OPINION
PER CURIAM
 
This
appeal is being dismissed for want of prosecution. See Tex. R. App. P. 42.3(b). Appellant,
Luciano Lopez, perfected his appeal on September 23, 2009.  The clerk=s record was filed on
October 28, 2009, making Lopez=s
brief due on or before November 30, 2009.  When Lopez failed to file his brief
by November 30, 2009, this court notified Lopez on December 2, 2009 that the
brief was past due. The notice warned that if no motion for extension of time
to file the brief was received by December 14, 2009, the appeal would be
dismissed for want of prosecution under Texas Rule of Appellate Procedure
42.3(b).  Further, the notice informed Lopez that the motion for extension of
time must contain a reasonable explanation for his failure to file the brief
and a showing that Appellee, RonBSlo,
Inc. had not suffered material injury thereby.
To
date, Lopez has neither complied with or otherwise responded to this court=s December 2, 2009
notice.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R.
App. P.  38.8(a)(1), 42.3.(b).  
Opinion
delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)